McMurray, Presiding Judge.
Norman R. Andrew and Barbara B. Andrew (“taxpayers”) filed an appeal, pro se, to the superior court from a property tax assessment of the DeKalb County Board of Equalization. The superior court dismissed the appeal, finding that the taxpayers’ notice of appeal was deficient because “[a] challenge to methodology is not a proper ground of appeal in accordance with O.C.G.A. § 48-5-311.” This appeal followed. Held:
1. “It is clear that any taxpayer may appeal under the provisions of OCGA § 48-5-311 (e) and (f) ‘as to matters of taxability, uniformity of assessment, and value.’ ” (Emphasis omitted.) Vann v. DeKalb County Bd. of Tax Assessors, 186 Ga. App. 208, 212 (2) (367 SE2d 43). In the case sub judice, the taxpayers’ notice of appeal to the superior court provides, in pertinent part, as follows: “Pursuant to [OCGA §] 48-5-311 I am this date appealing the decision of the DeKalb County Board of Equalization ... of the fair market value of my property located at .... 1st error — Oasis computer (SHP) — not in use factor — reads (SHP 55) = 35% — Should be SHP 70 = or 50%. 2nd error — Oasis computer (PHY) Typographical factor reads 65 = 45% — Should be 70 — or 50%.”
“Tax assessments and appeals should be decided on the merits of the case without procedural technicalities. . . .” Ledbetter Trucks v. Floyd County Bd. of Tax Assessors, 240 Ga. 791 (2) (242 SE2d 596). In the case sub judice, the taxpayers’ enumerated errors to the superior court were not clearly defined. However, a liberal reading of the notice of appeal indicates that the taxpayers are challenging the assessed value of their property based on an alleged error in computa*275tion. This complaint is directed to value, an appropriate ground for review. See Williams v. DeKalb County Bd. of Tax Assessors, 249 Ga. 164, 166 (289 SE2d 235). Consequently, the trial court erred in dismissing the taxpayers’ appeal.
Decided January 10, 1990
Rehearing denied January 22, 1990.
Norman R. Andrew, pro se.
Barbara B. Andrew, pro se.
Albert Sidney Johnson, Lisa Foster, for appellee.
2. The DeKalb County Board of Tax Assessors’ motion to dismiss this appeal and motion for damages for frivolous appeal are hereby denied.

Judgment reversed.


Carley, C. J., and Beasley, J., concur.